MEMORANDUM**
Washington state prisoner John Raynor appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. After de novo review, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), we affirm for the reasons set forth in the magistrate judge’s findings and recommendations filed on May 23, 2002, as amended and adopted by the district court’s order of June 19, 2002.
Raynor’s remaining contentions are without merit.
To the extent appellant requests relief in his “Notice of Opposition to Tyranny Pursuant to USA Patriot Act 2001, Oct.,” the request is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.